Citation Nr: 1013609	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-06 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, to include callouses, foot pain, residuals of 
frostbite, jungle rot, trench foot, and athlete's foot.

2.  Entitlement to service connection for residuals of right 
knee strain with mild degenerative joint disease (right knee 
condition).

3.  Entitlement to service connection for residuals of lumbar 
strain (low back condition).

4.  Entitlement to service connection for chronic cervical 
strain (neck condition).



REPRESENTATION

Veteran represented by:	Fernando V. Narvaez, Esq.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to July 
1982, with additional service in the U.S. Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In particular, the RO denied service connection for bilateral 
foot callouses (also claimed as frostbite and foot pain) and 
for jungle rot of the feet in rating decisions issued in 
October 2007 and July 2008.  In August 2008, the Veteran 
requested to "reopen" his service connection claim to 
include bilateral trench foot and athlete's foot.  As such, 
the issue pertaining to the Veteran's feet has been 
recharacterized as stated on the first page of this decision 
to reflect all currently diagnosed conditions pertaining to 
that area.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 
(2009) (holding that an informal claim for benefits is made 
where the claimant refers to a disabled body part or system 
or describes symptoms of the disability, and a claim includes 
all disabilities that may be reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

Further, the RO issued a rating decision denying service 
connection for a right knee condition, low back condition, 
and neck condition in May 2009.  As discussed below, although 
such issues were not certified for appeal, the Board has 
jurisdiction over them and has no discretion other than to 
remand such issues for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The Board notes that, at the time this case was certified for 
appeal in July 2009, the Veteran was represented by The 
American Legion.  However, in October 2009, the Board 
received the necessary forms to appoint the private attorney 
as indicated above to represent the Veteran before the Board 
and the RO.  As such, any further communications or 
information concerning these claims should be forwarded to 
the Veteran and his private attorney as indicated above.

The Board further notes that the Veteran was scheduled for a 
hearing at the RO with a Veterans Law Judge in August 2005, 
and he spoke with VA employees at the RO at several points 
concerning the hearing.  Most recently, in a telephone 
conversation the day before the scheduled hearing, he stated 
that he could not make it to the hearing.  The Veteran did 
not indicate why he was unable to attend and did not request 
that the hearing be rescheduled.  See 38 C.F.R. § 20.704(d) 
(2009).

Accordingly, the appeal is REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the Veteran 
if further action is required.


REMAND

The Board will first address the issues other than for a 
bilateral foot condition.  As noted above, the RO denied 
service connection for a right knee condition, low back 
condition, and neck condition in a May 2009 rating decision.  
In June 2009, the Veteran submitted a statement to the RO 
indicating that he was filing an "NOD" as to the May 2009 
decision "with DRO review."  Later that month, the 
Veteran's former representative forwarded a letter from him 
to the RO and requested that the letter be added to "his 
NOD."  The Board notes that the Veteran referred to an 
accident in which he was thrown off a mule in such letter, 
which he reported as the mode of his injury to his back, 
knee, and neck at a May 2009 VA examination.  As such 
communications were received less than a year after the 
initial unfavorable rating decision was issued as to these 
claims, they constitute a timely notice of disagreement 
(NOD).  See 38 C.F.R. §§  20.201, 20.302 (2009).  To date, it 
does not appear that the Veteran has been provided with a 
statement of the case (SOC) as to the issues of entitlement 
to service connection for a right knee condition, low back 
condition, and neck condition.  As such, the case must be 
remanded for such purpose.  See Manlincon, 12 Vet. App. at 
240.  However, these issues will be returned to the Board 
after the issuance of an SOC only if the Veteran files a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  

With regard to the issue of service connection for a 
bilateral foot condition, the Board finds that further 
development is necessary for a fair adjudication of the 
claim.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).

First, there is an indication that pertinent service 
treatment records may remain outstanding.  In particular, the 
Veteran has reported that he has had foot problems since 
returning from jungle training in Panama, and that he was 
treated at first aid for jungle rot, trench foot, or 
athlete's foot in 1980 or 1981.  The Veteran further states 
that he has experienced painful feet since being treated in 
Germany in December 1981 for severe frostbite, including 
treatment at the Landstuhl Hospital.  He states that his feet 
were severely swollen, his boots could not be removed for 2 
days, and he almost lost both feet at that time.  See, e.g., 
July 2007 VA treatment record, August 2008 statement, March 
2009 substantive appeal.  The Veteran's DD Form 214 confirms 
that he had 11 months of foreign service.  However, there are 
no service treatment records from Panama or Germany currently 
in the claims file, and there is no indication that any such 
records were specifically requested.  

As such, upon remand, the RO should request the Veteran's 
complete service treatment records from the appropriate 
authorities, including but not limited to the National 
Personnel Records Center (NPRC), the Army Reserve Personnel 
Center (ARPERCEN) or the Adjutant General for the state in 
which the Veteran's reserve component was located, the 
Department of the Army, and any other source identified by 
the NPRC, as necessary.  A specific request should be made 
for any records from service in Panama and/or Germany, as 
well as any separately-filed records from the Landstuhl 
Hospital.  Requests for such service treatment records must 
continue until a determination is made that the records do 
not exist or that any further efforts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2).

Further, it is unclear whether the Veteran's complete post-
service treatment records have been obtained and associated 
with the claims file.  The evidence currently of record 
includes VA treatment records dated in September 2001, in 
June 2003, and from April 2007 to March 2009.  As noted 
above, the Veteran was discharged from active duty in July 
1982.  Upon remand, the Veteran should be requested to 
identify all providers who have treated him for any foot 
condition since separation from active duty, and reasonable 
efforts should be made to obtain any identified records.

After all development concerning service and post-service 
treatment records has been completed, the Veteran should be 
scheduled for another VA examination to determine the nature 
and etiology of any current foot condition, bilateral or 
otherwise.  The Board notes that the Veteran was afforded a 
VA examination concerning his claimed foot conditions in July 
2008; however, that examiner did not address the possibility 
of whether any current conditions are the result of 
frostbite.  The examiner should specifically be requested to 
address such issue upon remand. 

The Board notes that the evidence currently of record 
indicates no foot problems reported upon entrance into active 
duty in June 1979.  However, the Veteran was treated for 
several foot conditions, including painful callouses, at 
several points during active duty.  See, e.g., records dated 
in January 1980, November 1981, March 1982, June 1982 
separation examination.  Additionally, he was treated for 
trench foot with athlete's during service at Ft. Campbell at 
some point between October 1980 and March 1981.  
Additionally, a November 1981 treatment record from the 
Baumhauer APO in New York reflects complaints of paresthesias 
and pain since cold exposure the day before, with objective 
evidence of mild erythema.  As such, readjudication of the 
Veteran's claim for a bilateral foot condition upon remand 
should reflect consideration of service connection based on a 
chronic condition with continuity of symptomatology.  See 
38 C.F.R. 3.303(b) (2009).

Moreover, adjudication of the Veteran's claims should reflect 
consideration of both they lay and medical evidence of record, 
with specific consideration of the competency of certain lay 
evidence.  In particular, a lay witness is competent to 
testify as to the occurrence of an in-service injury or 
incident where such issue is factual in nature.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Additionally, where 
symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 
Vet. App 370, 374 (2002).  A lay witness is also competent to 
report a contemporaneous medical diagnosis, or what treating 
providers said concerning a condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Agency 
decisionmakers, as fact finders, retain the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay evidence may 
not be rejected unless it is found to be mistaken or otherwise 
deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 
84 (2006).  Lay evidence may not be deemed not credible based 
solely on the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete 
service treatment records from the 
appropriate authorities, including but 
not limited to the NPRC, ARPERCEN or 
the Adjutant General for the state in 
which the Veteran's reserve component 
was located, the Department of the 
Army, and any other source identified 
by the NPRC, as necessary.  A specific 
request should be made for any records 
from service in Panama and Germany, as 
well as any separately-filed hospital 
records, to include from the Landstuhl 
Hospital.  

2.  Request the Veteran to identify any 
VA or private treatment that he has 
received since separation from service 
for his claimed foot conditions.  After 
obtaining any necessary authorizations, 
request copies of any outstanding 
treatment records, including but not 
limited to any VA treatment records 
dated from September 2001 to June 2003, 
from June 2003 to April 2007, and from 
March 2009 forward.  

3.  All requests for the above-
described records and all responses, 
including negative responses, must be 
documented in the claims file.  
Requests for records from any Federal 
agency, including any VA and service 
treatment records, must continue until 
a determination is made that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after appropriate efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.  See 38 C.F.R. 
§ 3.159(c)&(e).  

4.  After completing the above-
described development, schedule the 
Veteran for a VA examination to 
determine the nature and etiology of 
any current foot condition.  The entire 
claims file and a copy of this remand 
should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  All necessary tests and 
studies should be conducted, to include 
both musculoskeletal and neurological 
symptoms, as appropriate.  The examiner 
is requested to respond to the 
following:
	
(a)  Does the Veteran currently 
have any foot conditions, 
bilateral or of either foot?  If 
so, please identify each such 
condition and specify any 
symptoms, including but not 
limited to any pain, numbness, 
tingling, or fungal growth.

(b)  For any diagnosed condition, 
is it at least as likely as not 
(probability of 50 percent or more) 
that such condition was incurred or 
aggravated as a result of the 
Veteran's service?  Please 
specifically state whether any such 
condition at least as likely as not 
constitutes residuals of frostbite 
(cold injury) during service.  

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of all lay and 
medical evidence of record.  The 
examiner is requested to comment on any 
other medical opinions of record, 
specifically to include the July 2008 
VA examination report.  If an opinion 
as to any of these questions cannot be 
offered without resorting to 
speculation, the examiner should 
indicate such in the examination report 
and explain why a non-speculative 
opinion cannot be offered.  

5.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim for a bilateral 
foot condition based on all lay and 
medical evidence of record.  The 
adjudication should reflect 
consideration of the competency and 
sufficiency of certain lay evidence as 
provided in the cases summarized supra.  
Further, all potential theories of 
service connection should be 
considered, including but not limited 
to continuity of symptomatology under 
C.F.R. § 3.303(b).  

6.  If the service connection claim for 
a bilateral foot condition remains 
denied, issue a supplemental statement 
of the case (SSOC) to the Veteran and 
his representative, which addresses all 
relevant law and all evidence 
associated with the claims file since 
the last SOC.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

7.  Provide the Veteran and his 
representative with an SOC addressing 
his service connection claims for a 
right knee condition, low back 
condition, and neck condition, with 
consideration of all lay and medical 
evidence of record.  See 38 C.F.R. 
§§ 19.29-19.30 (2009), Manlincon, 12 
Vet. App. at 240.  The Veteran should 
be advised that a substantive appeal 
has not been received concerning these 
issues, as well as of the requirements 
for submitting an adequate and timely 
substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2009).  
Thereafter, if a timely substantive 
appeal is filed, and subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration of these 
issues.  See Smallwood, 10 Vet. App. at 
97.  

The Board intimates no opinion as to the outcome of this 
case.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2009), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

